Title: To Thomas Jefferson from De Corny, 20 February 1787
From: Ethis de Corny, Louis Dominique
To: Jefferson, Thomas



Dear Sir
Paris Le 20. fevrier 1787

The inclosed Report in parchement is to be sent to you, trusted to your Excellency’s cares, and immediately forwarded to the State  of Virginia. I take the Liberty of passing it thro’ your hands and even of praying you to put it at End By the first opportunity. I do that with the more pleasure as it affords me occasion to renew thousand assurances of the Esteem, respect and friendship with which I have the honor to be for ever Dear Sir Your Excellency’s the most obedient and most humble servant,

Ethis de Corny, Louis Dominique


P.S. I sent for you, to the Mis. de la Fayette, 70 printed copies of the report, in order of being forwarded to the North america. But M. le Mis. de la Fayette desires for himself, the notoriousness and distribution of it could be prevented. I owe comply to his Will. You may, for your own account settle this matter with him.

